                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,                                     4:18CR3149

         vs.                                              FINAL ORDER OF FORFEITURE

     DONALD JAMES COX, JR.,

                        Defendant.



        This matter is before the Court upon the United States=s Motion for Final Order of

Forfeiture (Filing No. 48). The Court reviews the record in this case and, being duly advised in

the premises, finds as follows:

1.      On April 26, 2019, the Court entered a Preliminary Order of Forfeiture (Filing No. 40),

        pursuant to 21 U.S.C. §§ 841 and 846 and 21 U.S.C. § 853, based upon the Defendant=s

        plea of guilty to Count I and II and the Forfeiture Allegation of the Indictment. Pursuant

        to the Preliminary Order of Forfeiture, Defendant=s interest in $19,931.74 U.S. currency

        was forfeited to the United States.

2.      Notice of Criminal Forfeiture was posted on an official internet government forfeiture

        site, www.forfeiture.gov, for at least thirty consecutive days, beginning on February 7,

        2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

        Maritime Claims and Asset Forfeiture Actions. A Declaration of Publication was filed

        herein on June 27, 2019. (Filing No. 47).

3.      The United States has advised the Court that no Petitions have been filed. From a review

        of the Court file, the Court finds no Petitions have been filed.
4.     The Motion for Final Order of Forfeiture should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

       A. The Motion for Final Order of Forfeiture is hereby granted.

       B. All right, title and interest in and to the $19,931.74 U.S. currency held by any person

or entity are hereby forever barred and foreclosed.

       C. The $19,931.74 U.S. currency is hereby forfeited to the United States of America.

       D. The United States is directed to dispose of said currency in accordance with law.

       DATED this 27th day of June, 2019.



                                                      BY THE COURT:


                                                        s/Richard G. Kopf
                                                      ____________________________________
                                                      RICHARD G. KOPF, Senior
                                                      United States District Court Judge




                                                2
